 

EXHIBIT 10.22

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of this day
of October, 2012 by and between MutualBank (hereinafter referred to as the
"Bank"), MutualFirst Financial, Inc. (the "Company") and Christopher D. Cook
(the "Employee").

 

WHEREAS, the Employee is currently serving as Senior Vice President and Chief
Financial Officer of the Bank and Chief Financial Officer of the Company; and

 

WHEREAS, the Board of Directors of the Bank believes it is in the best interests
of the Bank to enter into this Agreement with the Employee in order to assure
continuity of management of the Bank and to reinforce and encourage the
continued attention and dedication of the Employee; and

 

WHEREAS, the Board of Directors of the Company has approved and authorized the
execution of this Agreement for the purpose of the Company making the guarantee
set forth in Section 19; and

 

WHEREAS, the Board of Directors of the Bank has approved and authorized the
execution of this Agreement with the Employee to take effect as stated in
Section 2 hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

 

1.             Definitions.

 

(a)          The term "Change in Control" means (1) an event of a nature that
results in a change in control of the Bank or the Company within the meaning of
the Bank Holding Company Act of 1956 and 12 C.F.R. Part 225 as in effect on the
date hereof; (2) any person (as the term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly of securities of the Bank or the Company representing 20% or more of
the Bank's or the Company's outstanding securities; (3) individuals who are
members of the board of directors of the Bank or the Company on the date hereof
(the "Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(4) a reorganization, merger, consolidation, sale of all or substantially all of
the assets of the Bank or the Company or a similar transaction in which the Bank
or the Company is not the resulting entity. The term "Change in Control" shall
not include an acquisition of securities by an employee benefit plan of the Bank
or the Company. In the application of 12 C.F.R. Part 225 to a determination of a
Change in Control, determinations to be made by the Board of Governors of the
Federal Reserve System under such regulations shall be made by the Board of
Directors; or (5) any other event or circumstance which is not covered by the
foregoing subsections but which the Board of Directors determines to affect
control of the Company or the Bank and with respect to which the Board of
Directors adopts a resolution that the event or circumstance constitutes a
Change in Control for purposes of the Agreement.

 

(b)          The term "Commencement Date" means October 1, 2012.

 

(c)          The term "Date of Termination" means the date upon which the
Employee ceases to serve as an employee of the Bank.

 

1

 

 

(d)          The term "Involuntary Termination" means termination of the
employment of Employee without the Employee's express written consent, and shall
include a material diminution of or interference with the Employee's duties,
responsibilities and benefits as Senior Vice President and Chief Financial
Officer of the Bank and Chief Financial Officer of the Company, including
(without limitation) any of the following actions unless consented to in writing
by the Employee: (1) a change in the principal workplace of the Employee to a
location outside of a 30 mile radius from the Bank's headquarters office as of
the date hereof, (2) a material demotion of the Employee; (3) a material
reduction in the number or seniority of other Bank personnel reporting to the
Employee or a material reduction in the frequency with which, or in the nature
of the matters with respect to which, such personnel are to report to the
Employee, other than as part of a Bank-or Company-wide reduction in staff, (4) a
reduction in the Employee’s salary or a material adverse change in the
Employee's, perquisites, benefits, contingent benefits or vacation, other than
as part of an overall program applied uniformly and with equitable effect to all
members of the senior management of the Bank or the Company; and (5) a material
permanent increase in the required hours of work or the workload of the
Employee. The term "Involuntary Termination" does not include Termination for
Cause or termination of employment due to retirement, death, disability or
suspension or temporary or permanent prohibition from participation in the
conduct of the Bank's affairs under Section 8 of the Federal Deposit Insurance
Act ("FDIA").

 

(e)          The terms "Termination for Cause" and "Terminated For Cause" mean
termination of the employment of the Employee because of the Employee's personal
dishonesty, incompetence, willful misconduct, breach of a fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. No act or failure to act by the Employee shall be
considered willful unless the Employee acted or failed to act with an absence of
good faith and without a reasonable belief that his action or failure to act was
in the best interest of the Company or the Bank. The Employee shall not be
deemed to have been Terminated for Cause unless and until there shall have been
delivered to the Employee a copy of a resolution, duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board of Directors of the Bank at a meeting of the Board called and held for
such purpose (after reasonable notice to the Employee and an opportunity for the
Employee, together with the Employee's counsel, to be heard before the Board),
stating that in the good faith opinion of the Board the Employee has engaged in
conduct described in the preceding sentence and specifying the particulars
thereof in detail.

 

(f)          The term “Code” means the Internal Revenue Code of 1986, as
amended, or any successor code thereto.

 

(g)          The term “Section 409A” means Section 409A of the Code and the
regulations and guidance of general applicability issued thereunder.

 

2.            Term. The term of this Agreement shall be a period of three years
beginning on the Commencement Date, subject to earlier termination as provided
herein. Beginning on the first anniversary of the Commencement Date, and on each
anniversary thereafter, the term of this Agreement shall be extended for a
period of one year in addition to the then-remaining term, provided that (1) the
Bank has not given notice to the Employee in writing at least 90 days prior to
such anniversary that the term of this Agreement shall not be extended further;
and (2) prior to such anniversary, the Board of Directors of the Bank explicitly
reviews and approves the extension. Reference herein to the term of this
Agreement shall refer to both such initial term and such extended terms.

 

3.             Employment. The Employee is employed as Senior Vice President and
Chief Financial Officer of the Bank and Chief Financial Officer of the Company
as of the Commencement Date. As such, the Employee shall render administrative
and management services as are customarily performed by persons situated in
similar executive capacities, and shall have such other powers and duties of an
officer of the Bank and the Company as the Board of Directors may prescribe from
time to time.

 

4.             Compensation.

 

(a)          Salary. The Bank agrees to pay the Employee during the term of this
Agreement, not less frequently than monthly, the salary established by the Board
of Directors, which shall be at least $165,000 annually. The amount of the
Employee's salary shall be reviewed by the Board of Directors, beginning not
later than the first anniversary of the Commencement Date. Adjustments in salary
or other compensation shall not limit or reduce any other obligation of the Bank
or of the Company under this Agreement. The Employee's salary in effect from
time to time during the term of this Agreement shall not thereafter be reduced.

 

(b)          Discretionary Bonuses. The Employee shall be entitled to
participate in an equitable manner with all other executive officers of the Bank
in discretionary bonuses as authorized and declared by the Board of Directors to
its executive employees. No other compensation provided for in this Agreement
shall be deemed a substitute for the Employee's right to participate in such
bonuses when and as declared by the Board of Directors. Any discretionary bonus
shall be paid not later than 2½ months after the year in which the Employee
obtains a legally binding right to the bonus. If the discretionary bonus cannot
be paid by that date, then it shall be paid on the next following April 15, or
such other date during the year as permitted under Section 409A.

 

2

 

 

(c)          Expenses. The Employee shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee in performing
services under this Agreement in accordance with the policies and procedures
applicable to the executive officers of the Bank, provided that the Employee
accounts for such expenses as required under such policies and procedures.

 

5.             Benefits.

 

(a)          Participation in Retirement and Employee Benefit Plans. The
Employee shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life and disability insurance, medical and dental
coverage, education, cash bonuses, and other retirement or employee benefits or
combinations thereof, in which the Bank's executive officers participate.

 

(b)          Fringe Benefits. The Employee shall be eligible to participate in,
and receive benefits under, any fringe benefit plans which are or may become
applicable to the Bank's executive officers, including, without limitation, the
Company's Stock Option Plan and any restricted stock plan.

 

6.             Vacations; Leave. The Employee shall be entitled to annual paid
vacation in accordance with the policies established by the Board of Directors
for executive employees and to voluntary leave of absence, with or without pay,
from time to time at such times and upon such conditions as the Board of
Directors may determine in its discretion.

 

7.             Termination of Employment.

 

(a)          Involuntary Termination. The Board of Directors may terminate the
Employee's employment at any time, but, except in the case of Termination for
Cause, termination of employment shall not prejudice the Employee's right to
compensation or other benefits under this Agreement. In the event of Involuntary
Termination other than in connection with or within twelve (12) months after a
Change in Control, (1) the Bank shall pay to the Employee during the remaining
term of this Agreement, the Employee's salary at the rate in effect immediately
prior to the Date of Termination, payable in such manner and at such times as
such salary would have been payable to the Employee under Section 4 if the
Employee had continued to be employed by the Bank, and (2) the Bank shall
provide to the Employee during the remaining term of this Agreement
substantially the same benefits as the Bank maintained for its executive
officers immediately prior to the Date of Termination, including Bank-paid
dependent medical and dental coverage. No payment shall be made under this
Section 7(a) unless the Employee’s termination of employment qualifies as a
“Separation from Service” (as that phrase is defined in Section 409A taking into
account all rules and presumptions provided for in the Section 409A
regulations). If the Employee is a “Specified Employee” (as defined in Section
409A) at the time of his Separation from Service, then payments under this
Section 7(a) which are not considered paid on account of an involuntary
separation from service (as defined in Treasury Regulation Section
1.409A-1(b)(9)(iii)), and as such constitute deferred compensation under Section
409A, shall not be paid until the 185th day following the Employee’s Separation
from Service, or his earlier death (the “Delayed Distribution Date”). Any
payments deferred on account of the preceding sentence shall be accumulated
without interest and paid with the first payment that is payable in accordance
with the preceding sentence and Section 409A. To the extent permitted by Section
409A, amounts payable under this Section 7(a) which are considered deferred
compensation shall be treated as payable after amounts which are not considered
deferred compensation.

 

(b)          Termination for Cause. In the event of Termination for Cause, the
Bank shall pay the Employee the Employee's salary and benefits through the Date
of Termination, and the Bank shall have no further obligation to the Employee
under this Agreement.

 

(c)          Voluntary Termination. The Employee's employment may be voluntarily
terminated by the Employee at any time upon 90 days written notice to the Bank
or upon such shorter period as may be agreed upon between the Employee and the
Board of Directors. In the event of such voluntary termination, the Bank shall
be obligated to continue to pay to the Employee the Employee's salary and
benefits only through the Date of Termination, at the time such payments are
due, and the Bank shall have no further obligation to the Employee under this
Agreement.

 

3

 



 

(d)          Change in Control. In the event of Involuntary Termination of the
Employee within the six months preceding or within 12 months after a Change in
Control, the Bank shall, subject to Section 8 of this Agreement and in lieu of
the amount set forth in Section 7(a) of this Agreement, (1) pay to the Employee
in a lump sum in cash within 25 business days after the Date of Termination an
amount equal to 299% of the Employee's "base amount" as defined in Section 280G
of the Code; and (2) provide to the Employee during the remaining term of this
Agreement substantially the same health benefits as the Bank maintained for its
executive officers immediately prior to the Change in Control.

 

(e)          Death; Disability. In the event of the death of the Employee while
employed under this Agreement and prior to any termination of employment, the
Employee's estate, or such person as the Employee may have previously designated
in writing, shall be entitled to receive from the Bank the salary and benefits
of the Employee through the last day of the calendar month in which the Employee
died. If the Employee becomes disabled as defined in the Bank's then current
disability plan, if any, or if the employee is otherwise unable to serve in his
current capacity, this Agreement shall continue in full force and effect, except
that the salary paid to the Employee shall be reduced by any disability
insurance payments made to Employee on policies of insurance maintained by the
Bank at its expense.

 

(f)          Temporary Suspension or Prohibition. If the Employee is suspended
and/or temporarily prohibited from participating in the conduct of the Bank's
affairs by a notice served under Section 8(e)(3) or (g)(1) of the FDIA, 12
U.S.C. § 1818(e)(3) and (g)(1), the Bank's obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Employee all or part of the compensation withheld while
its obligations under this Agreement were suspended and (ii) reinstate in whole
or in part any of its obligations which were suspended.

 

(g)          Permanent Suspension or Prohibition. If the Employee is removed
and/or permanently prohibited from participating in the conduct of the Bank's
affairs by an order issued under Section 8(e)(4) or (g)(I) of the FDIA, 12
U.S.C. § 1818(e)(4) and (g)(1), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.

 

(h)          Default of the Bank. If the Bank is in default (as defined in
Section 3(x)(1) of the FDIA), all obligations under this Agreement shall
terminate as of the date of default, but this provision shall not affect any
vested rights of the contracting parties.

 

(i)          Termination by Regulators. All obligations of the Bank under this
Agreement shall be terminated, except to the extent determined that continuation
of this Agreement is necessary for the continued operation of the Bank: (1) by
the Board of Directors of the Federal Deposit Insurance Corporation (the "FDIC
Board") or its designee, at the time the Federal Deposit Insurance Corporation
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA; or (2) by the FDIC Board
or its designee, at the time the FDIC Board or its designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the FDIC Board to be in an unsafe or unsound
condition. Any rights of the parties that have already vested, however, shall
not be affected by any such action.

 

8.             Certain Reduction of Payments by the Bank.

 

(a)          Notwithstanding any other provision of this Agreement, if payments
under this Agreement, together with any other payments received or to be
received by the Employee in connection with a Change in Control would cause any
amount to be nondeductible for federal income tax purposes pursuant to Section
280G of the Code, then benefits under this Agreement shall be reduced (not less
than zero) to the extent necessary so as to maximize payments to the Employee
without causing any amount to become nondeductible. The Employee shall determine
the allocation of such reduction among payments to the Employee.

 

(b)          Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with 12 U.S.C. §
1828(k) and any regulations promulgated thereunder.

 

4

 

 

9.             No Mitigation. The Employee shall not be required to mitigate the
amount of any salary or other payment or benefit provided for in this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Agreement be reduced by any compensation earned by
the Employee as the result of employment by another employer, by retirement
benefits after the Date of Termination or otherwise.

 

10.           Attorneys Fees. In the event the Bank exercises its right of
Termination for Cause, but it is determined by a court of competent jurisdiction
or by an arbitrator pursuant to Section 17 that cause did not exist for such
termination, or if in any event it is determined by any such court or arbitrator
that the Bank has failed to make timely payment of any amounts owed to the
Employee under this Agreement, the Employee shall be entitled to reimbursement
for all reasonable costs, including attorneys' fees, incurred in challenging
such termination or collecting such amounts. Such reimbursement shall be in
addition to all rights to which the Employee is otherwise entitled under this
Agreement.

 

11.           Non-Solicitation. During the three year period next following the
Date of Termination, the Employee shall not directly or indirectly solicit,
encourage, or induce any depositor or customer of the Company or the Bank or any
affiliates of either the Company or the Bank, to leave the Company, the Bank or
any affiliate, or directly or indirectly induce or attempt to persuade any then
current employee of the Company, the Bank or any affiliate to terminate their
employment.

 

12.           No Assignments.

 

(a)          This Agreement is personal to each of the parties hereto, and no
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party; provided, however, that
the Bank shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Bank, by an assumption agreement in form and
substance satisfactory to the Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Bank would be
required to perform it if no such succession or assignment had taken place.
Failure of the Bank to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Bank in the
same amount and on the same terms as the compensation pursuant to Section 7(d)
hereof. For purposes of implementing the provisions of this Section 11(a), the
date on which any such succession becomes effective shall be deemed the Date of
Termination.

 

(b)          This Agreement and all rights of the Employee hereunder shall inure
to the benefit of and be enforceable by the Employee's personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee's devisee, legatee or other designee
or if there is no such designee, to the Employee's estate.

 

13.           Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and, shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Bank or Company at its
home office, to the attention of the Board of Directors with a copy to the
Secretary, or, if to the Employee, to such home or other address as the Employee
has most recently provided in writing to the Bank.

 

14.           Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.

 

15.           Headings. The headings used in this Agreement are included solely
for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

 

16.           Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

 

17.           Governing Law. This Agreement shall be governed by the laws of the
United States to the extent applicable and otherwise by the laws of the State of
Indiana.

  

5

 

 

18.           Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator's award in any court having
jurisdiction.

 

19.           Company Guarantee. The Company hereby guarantees the obligations
of the Bank to the Employee under the Employment Agreement. This guarantee shall
be subject to the provisions of 12 U.S.C. Section 1828(k) and regulations
thereunder.

 

20.           Supersedes Prior Agreements. This Agreement supersedes any and all
prior employment agreements entered into by and between the Employee, the Bank
or the Company.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.



 

Attest:   MUTUALBANK               Secretary   By: David W. Heeter     Its:
Chief Executive Officer

 

    MUTUALFIRST FINANCIAL, INC.               Secretary   By: David W. Heeter  
  Its: President and CEO

 

  EMPLOYEE           Christopher D. Cook

 

6